UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. SCHEDULE 14A Proxy Statement Pursuant to Section 14(A) of the Securities Exchange Act of x Filed by the Registrant o Filed by a Party other than the Registrant Check the appropriate box: x Preliminary Proxy Statement o Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e) (2) o Definitive Proxy Statement o Definitive Additional Materials o Soliciting Material under Sec. 240.14a-11 (c) or Sec. 240.14a-12 CONCURRENT COMPUTER CORPORATION (Name of Registrant as Specified in Its Charter) N/A (Name ofPerson (s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee(Check the appropriate box): x No fee required o Fee computed on table below per Exchange Act Rules 14a-6 (i) (1) and 0-11. 1) Title of each class of securities to which transaction applies: 2) Aggregate number of securities to which transaction applies: 3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount in which the filing fee is calculated and state how it was determined): 4) Proposed maximum aggregate value of transaction: 5) Total fee paid: o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11 (a) (2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. 1) Amount Previously Paid: 2) Form, Schedule or Registration Statement No.: 3) Filing Party: 4) Date Filed: NOTICE OF SPECIAL MEETING OF STOCKHOLDERS RETURN OF PROXY Please complete, sign, date and return the enclosed proxy promptly in the enclosed addressed envelope even if you plan to attend the meeting.Postage need not be affixed to the enclosed envelope if mailed in the United States.If you attend the meeting and vote in person, the proxy will not be used.The immediate return of your proxy will be of great assistance in preparing for the meeting and is therefore urgently requested. Dear Fellow Stockholder: You are cordially invited to attend a Special Meeting of the Stockholders of Concurrent Computer Corporation (“Concurrent”) to be held at Concurrent’s corporate office, 4375 River Green Parkway, Suite 100, Duluth, Georgia 30096, at 1:00 p.m., on July 8, 2008. At this meeting, you are being asked to approve an amendment to Concurrent’s Restated Certificate of Incorporation (the “Certificate of Incorporation”) that would effect a one-for-ten reverse split of Concurrent’s common stock, $0.01 par value (the “Common Stock”). CONCURRENT’S BOARD OF DIRECTORS UNANIMOUSLY RECOMMENDS THAT YOU VOTE “FOR” THE AMENDMENT TO THE CERTIFICATE OF INCORPORATION TO EFFECT THE REVERSE STOCK SPLIT. Your vote is important.To be sure your shares are voted at the meeting, even if you plan to attend the meeting in person, please sign and return the enclosed proxy card today.This will not prevent you from voting your shares in person if you are able to attend.Your cooperation is appreciated since a majority of the outstanding shares of Concurrent’s Common Stock must be represented, either in person or by proxy, to constitute a quorum. We look forward to meeting with you on July 8, 2008. Sincerely, Dan Mondor President and Chief Executive Officer Duluth, Georgia , CONCURRENT COMPUTER CORPORATION NOTICE OF SPECIAL MEETING OF STOCKHOLDERS TO BE HELD JULY 8, 2008 Notice is hereby given that a special meeting of the stockholders of Concurrent Computer Corporation (“Concurrent”, “we”, “us” or “our”) will be held at Concurrent’s corporate office, 4375 River Green Parkway, Suite 100, Duluth, Georgia 30096, at 1:00 p.m., on July 8, 2008, to consider and act upon the following matters: (1) To approve an amendment to Concurrent’s Certificate of Incorporation which would effect a one-for-ten reverse split of Concurrent’s Common Stock; and (2) To transact such other business as may properly come before the special meeting or any adjournments thereof. Concurrent’s Board of Directors has established May 9, 2008 as the record date for the determination of stockholders entitled to vote at the special meeting.Only holders of record of Common Stock at the close of business on May 9, 2008 will be entitled to vote.A list of stockholders as of the record date will be available for inspection by stockholders at Concurrent’s headquarters, 4375 River Green Parkway, Suite 100, Duluth, Georgia 30096, during regular business hours in the ten-day period prior to the meeting and at the place of the meeting on the day of the meeting. All stockholders are cordially invited to attend the meeting. By order of the Board of Directors, Kirk L. Somers Executive Vice President, General Counsel and Secretary Duluth, Georgia , CONCURRENT
